 1
 2
 3
 4
 5
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12   DONATY ANTHONY DIAZ,                  )     Case No. CV 18-4102 GW(JC)
                                           )
13                                         )
                           Petitioner,     )     JUDGMENT
14                                         )
                    v.                     )
15                                         )
                                           )
16   DANIEL PARAMO,                        )
                                           )
17                                         )
                                           )
18                     Respondent.         )
     ______________________________
19
20         Pursuant to this Court’s Order Accepting Findings, Conclusions and

21 Recommendations of United States Magistrate Judge,
22      IT IS ADJUDGED that the Petition for Writ of Habeas Corpus by a Person

23 in State Custody and this action are dismissed without prejudice.
24
25         DATED: May 1, 2019

26
27                                  _______________________________________

28                                  HONORABLE GEORGE H. WU
                                    UNITED STATES DISTRICT JUDGE
